Case 1:19-cv-01395-WJM-KLM Document 1 Filed 05/15/19 USDC Colorado Page 1 of 7




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO


  Civil Case No. __-cv-__________

  THEODORE ZIEGLER,

           Plaintiff,

                     v.

  HOME DEPOT U.S.A., INC.,

           Defendant.

                          DEFENDANT’S NOTICE OF REMOVAL OF ACTION


           Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Home Depot, U.S.A., Inc.,

  (“Home Depot”) by and through their attorneys, Lewis Brisbois Bisgaard & Smith LLP, hereby file

  this Notice of Removal of the action commenced in the Denver County District Court captioned

  Theodore Ziegler v. Home Depot U.S.A., Inc., Case No. 2019CV031451 (the “State Court Action”).

  In support thereof, Defendant states as follows:

           1.        On April 15, 2019, Plaintiff Theodore Ziegler filed his Complaint against the

  Defendant in the State Court Action. See Plaintiff’s Complaint attached hereto as Exhibit A.

  Plaintiff’s Complaint involves a premises liability claim. (Exhibit A, Plaintiff’s Complaint at ¶ 3

  under Plaintiff’s First Claim for Relief).

           2.        This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because there

  is diversity of citizenship between Plaintiff and Defendant and the amount-in-controversy exceeds

  $75,000.00, exclusive of interest and costs.




  4829-0760-2582.1                                     1
Case 1:19-cv-01395-WJM-KLM Document 1 Filed 05/15/19 USDC Colorado Page 2 of 7




           3.        Venue is proper in this district, pursuant to 28 U.S.C. § 1441(a), because it embraces

  the state court where the removed action has been pending.

           4.        Defendant timely filed its Notice of Removal pursuant to 28 U.S.C. § 1446(b)(3). The

  complaint was served on the Defendant on April 15, 2019.

                                DIVERSITY JURISDICTION IS PROPER

           5.        This Court has original jurisdiction over this civil action pursuant to 28 U.S.C. §

  1332. The Complaint alleges a matter in controversy, which if liability is established, is reasonably

  probable to exceed to the sum or value of $75,000, exclusive of interest and costs and complete

  diversity of citizenship exists between Plaintiff and Home Depot.

                                      DIVERSITY OF CITIZENSHIP

           6.        This firm represents Defendant Home Depot.

           7.        Plaintiff’s Complaint specifically alleges that he is a Colorado resident. (Exhibit A,

  Plaintiff’s Complaint at ¶ 1.)

           8.        At the time that this Notice was filed, Defendant Home Depot was and still is a

  Delaware corporation licensed to do business in Colorado with a principal place of business of 2455

  Paces Ferry Road, Atlanta, GA 30339.

           9.        For diversity purposes, a corporation is a citizen of its state of incorporation and the

  state where its principal place of business is located. 28 U.S.C. § 1332(c)(1). The Supreme Court

  holds that the principal place of business is the corporation’s “nerve center” which is normally “the

  place where the corporation maintains its headquarters…” Hertz Corp. v. Friend, 559 U.S. 77, 92-93

  (2010). The Complaint identifies Home Depot as a Delaware corporation with its nerve center in

  Georgia authorized to do business in the State of Colorado. (Exhibit A, Plaintiff’s Complaint at ¶




  4829-0760-2582.1                                      2
Case 1:19-cv-01395-WJM-KLM Document 1 Filed 05/15/19 USDC Colorado Page 3 of 7




  2.) For the purposes of federal diversity jurisdiction, based upon the above, Home Depot is not a

  citizen of the State of Colorado.

           10.       Based on the foregoing, there is complete diversity between the parties within the

  meaning of 28 U.S.C. § 1332. See Exxon Mobile Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553

  (2005) (requiring complete diversity).

           11.       Therefore, this action may be removed to this Court pursuant to 28 U.S.C. §1441.

                                     AMOUNT IN CONTROVERSY

           12.       The alleged amount in controversy exceeds the $75,000.00 jurisdictional minimum,

  as required under 28 U.S.C. § 1332(a)(2). See Martin v. Franklin Capital Corp., 251 F.3d 1284,

  1291 n.4 (10th Cir. 2001) (citing Laughlin v. Kmart Corp., 50 F.3d 871 (10th Cir. 1995)

  (determination of amount in controversy required by 28 U.S.C. § 1332 is satisfied by examining the

  complaint, or, if damages are not expressly quantified therein, by examining the Notice of Removal).

  Removal is proper if it is more likely than not that the claim exceeds $75,000. See McPhail v. Deere

  & Co., 529 F.3d 947, 955 (10th Cir. 2008) (proponent of federal jurisdiction must prove

  jurisdictional facts by a preponderance of the evidence). The 10th Circuit suggested several ways in

  which a removing defendant may establish the amount-in-controversy by a preponderance of the

  evidence: “by contentions, interrogatories or admissions in state court; by calculation from the

  complaint’s allegation; by reference to the plaintiff’s informal estimates or settlement demands; or

  by introducing evidence, in the form of affidavits from the defendant’s employees or experts, about

  how much it would cost to satisfy the plaintiff’s demands.” Id. at 954 (internal citations omitted).

  The Court added that “a plaintiff’s proposed settlement amount ‘is relevant evidence of the amount-

  in-controversy if it appears to reflect a reasonable estimate of the plaintiff’s claim.” Id. at 956 (citing




  4829-0760-2582.1                                    3
Case 1:19-cv-01395-WJM-KLM Document 1 Filed 05/15/19 USDC Colorado Page 4 of 7




  Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002)). While settlement negotiations are

  typically barred from evidence under F.R.E. 408, the Court explained they can be used here because

  they “demonstrate plaintiff’s own estimation of its claims” and thus are critical to the amount-in-

  controversy requirement, and importantly, they “cannot be used to support the ultimate amount of

  liability.”        Id.   Allowing extrinsic evidence to establish the amount-in-controversy by a

  preponderance of evidence “guards against the potential for plaintiffs to avoid federal jurisdiction

  simply by omitting any amount in controversy from their complaints.” Maddox v. Delta Airlines,

  Inc., 2010 U.S. Dist. LEXIS 104003, 2010 WL 3909228 at *9 (N.D. Okla. Sept. 29, 2010).

            13.        In McPhail, the plaintiff attached “several emails and letters that show[ed] that

  counsel for [plaintiff] had a conversation with one of [plaintiff’s] attorneys that included a discussion

  of the value of the claim” to the Notice of Removal in order to establish the amount-in-controversy,

  which the court determined was admissible for purposes of removal. See supra, McPhail, 529 F.3d

  at 956.

            14.        The core of Plaintiff’s Complaint is the allegation that Home Depot owed the Plaintiff

  a higher duty of care as a statutory “invitee” under the Premises Liability Statute (C.R.S. § 13-21-

  115). Plaintiff alleges that Home Depot breached its duty to invitees to maintain its store in a safe

  manner when Plaintiff tripped over a plastic binding strip that caused Plaintiff to fall to the ground

  and allegedly sustain injuries. (Exhibit A, Plaintiff’s Complaint at ¶¶ 7–14).

            15.        Prior to filing the Plaintiff’s Complaint, Home Depot and the Plaintiff engaged in

  settlement discussions. As explained above, pre-suit settlement discussions can be used to establish

  the plaintiff’s alleged damages where the complaint does not specify the amount of damages

  claimed. Here, the Plaintiff’s Complaint does not specify the amount of damages Plaintiff alleges he




  4829-0760-2582.1                                       4
Case 1:19-cv-01395-WJM-KLM Document 1 Filed 05/15/19 USDC Colorado Page 5 of 7




  incurred. (See generally Exhibit A, Plaintiff’s Complaint). On the other hand, the attached

  communication from Plaintiff’s counsel confirms that Plaintiff values his claim in excess of the

  amount in controversy requirement. (Exhibit B). While settlement negotiations are protected under

  F.R.E. 408 from use as evidence at trial to ensure that guilt is not inferred from the settlement

  negotiations, there is no danger of that when the documents in question are being used only by the

  judge to make a determination as a matter of law (i.e., whether the amount-in-controversy

  requirement is satisfied). Therefore, under McPhail, the amount-in-controversy is satisfied by the

  attached Exhibit B.

                     COMPLIANCE WITH OTHER REMOVAL REQUIREMENTS

            16.      Pursuant to 28 U.S.C. § 1446(a) and D.C.COLO.LCivR 81.1, all papers, pleadings

  and indexes that have been filed or served upon Defendant in the State Court Action, including the

  docket sheet, are attached hereto as Exhibit C. To the best of Defendant’s knowledge, no further

  proceedings, process, pleadings, orders, or other papers have been filed or served in the State Court

  Action.

            17.      Defendant will serve a copy of this Notice of Removal on Plaintiff’s counsel and will

  file a copy with the Denver County District Court, as required by 28 U.S.C. § 1446(d). A copy of the

  Notice of Filing Notice of Removal will be filed with the Denver County District Court and served

  upon Plaintiff’s counsel and will be filed with this Court as Exhibit D after the filing is completed.

            18.      If any question arises as to the propriety of the removal of this action, Defendant

  requests the opportunity to present a brief and oral argument in support of its position that this case

  is properly removable.




  4829-0760-2582.1                                     5
Case 1:19-cv-01395-WJM-KLM Document 1 Filed 05/15/19 USDC Colorado Page 6 of 7




           WHEREFORE, Defendant respectfully request that the filing of this Notice of Removal shall

  effect the removal of this case to the United State District Court for the District of Colorado.

  Dated: May 16th , 2019                   By: /s/ Nicole M. Black
                                               Nicole M. Black, Esq.
                                               Thomas P. Gerwick, Esq.
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               1700 Lincoln Street, Suite 4000
                                               Denver, Colorado 80203
                                               Tel. 303.861.7760
                                               Fax 303.861.7767
                                               Nicole.Black@lewisbrisbois.com
                                               Thomas.Gerwick@lewisbrisbois.com
                                               Attorneys for Defendant




  4829-0760-2582.1                                  6
Case 1:19-cv-01395-WJM-KLM Document 1 Filed 05/15/19 USDC Colorado Page 7 of 7




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of May, 2019, a copy of the foregoing DEFENDANT’S
  NOTICE OF REMOVAL OF ACTION was electronically filed with the Clerk of the Court using
  the CM/ECF system, which will then send a notification of such filing to the following:

  Alessandra Morales, Esq.
  David McDivitt, Esq.
  McDivitt Law Firm, P.C.
  19 East Cimarron St.
  Colorado Springs, CO 80903
  719-471-3700
  litigation@mcdivittlaw.com
  Attorneys for Plaintiff


                                                    Terri K. O’Brien
                                                    Lewis Brisbois Bisgaard & Smith LLP




  4829-0760-2582.1                              7
